UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2589



THOMAS W. FURLOW, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2394-CCB)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas W. Furlow, Jr., Appellant Pro Se.       Melissa Anemojanis
Holton, Jeffrey Ronald Meyer, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas W. Furlow, Jr., appeals from the district court’s order

denying his motion for reconsideration of the August 23, 1999

order, which directed that the government issue him a refund of

$742 for the 1997 tax year and denied Furlow’s motion to reconsider

the court’s July 6, 1999 order granting summary judgment in favor

of the government as to Furlow’s claimed refund for the 1996 tax

year. We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.   See Furlow v. United States, No. CA-

98-2394-CCB (D. Md. Oct. 1, 1999).    To the extent that Furlow seeks

review of the orders of July 6 and December 22, 1999, those orders

are not properly before this court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                            AFFIRMED




                                  2